                                          Case 3:20-cv-05384-WHO Document 22 Filed 03/16/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         THE BOARD OF TRUSTEES , IN THEIR
                                   7     CAPACITIES AS TRUSTEES OF THE                         Case No. 20-cv-05384-WHO
                                         LABORERS HEALTH AND WELFARE
                                   8     TRUST FUND FOR NORTHERN
                                         CALIFORNIA, et al.,                                   ORDER OF DISMISSAL UPON
                                   9                                                           SETTLEMENT
                                                         Plaintiffs,
                                  10                                                           Re: Dkt. No. 21
                                                  v.
                                  11
                                         PEREIRA BUILDING INDUSTRIES,
                                  12
Northern District of California




                                                         Defendant.
 United States District Court




                                  13

                                  14           The parties to the action, by and through their counsel, have advised the court that they have
                                  15
                                       agreed to a settlement. IT IS ORDERED that this matter is DISMISSED WITH PREJUDICE and any
                                  16
                                       hearings scheduled in this matter are VACATED. It is further ordered that if any party certifies to this
                                  17
                                       Court, with proper notice to opposing counsel within sixty (60) days from the date below, that
                                  18
                                       settlement has not in fact occurred, this order shall be vacated and this cause shall be restored to the
                                  19
                                       calendar for further proceedings.
                                  20

                                  21           IT IS SO ORDERED.

                                  22
                                       Dated: March 16, 2021
                                  23
                                                                                           ______________________________________
                                  24                                                       WILLIAM H. ORRICK
                                                                                           United States District Judge
                                  25

                                  26
                                  27

                                  28
